Citation Nr: 1433669	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-34 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected right knee disability, with mild degenerative disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO granted service connection for right knee mild degenerative disease and assigned an initial 10 percent disability rating, effective June 29, 2006.  In October 2008, the Veteran filed a notice of disagreement (NOD) with that decision.  The RO issued a statement of the case (SOC) in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  In June 2011, the RO issued a supplemental statement of the case (SSOC) reflecting the denial of a higher rating.

The claims file reflects that the Veteran was previously represented by private attorney Christopher J. Boudi (as reflected in a February 2008 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In May 2010, the attorney withdrew his representation.  As such, and because the Veteran has not appointed another representative, the e Board had recognized the Veteran as proceeding pro se in this appeal.  

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  

During the July 2013 Board hearing, the Veteran indicated that additional issues were also on appeal.  The undersigned took testimony on those issues, indicating that it was unclear whether those issues were actually on appeal.  In a November 2013 remand for further development, the Board concluded that the only claim before the Board was the initial higher rating claim for the Veteran's right knee.  

The Board notes that this is a paperless claim.  All relevant records  are located in the Veteran's file in Veterans Benefit Management System (VBMS).  In addition, the Veteran has documents in another paperless, electronic file in Virtual VA.  However, the documents in Virtual VA are either duplicative of the documents in VBMS, or are irrelevant to the issue currently before the Board.  

FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the June 29, 2006 effective date of the award of service connection, the Veteran's service-connected right knee disability has been manifested by pain and painful motion, with documented range of motion, at worst, from normal (0 degrees) on extension to 60 degrees on flexion.

3. The applicable schedular criteria are adequate to rate the Veteran's service-connected right knee disability at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for a right knee disability with mild degenerative disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, after the RO's award of service connection for a right knee disability and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream issue of initial rating was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)),.  Nonetheless, a May 2008 letter set forth the criteria for a higher rating for the Veteran's service-connected right knee disability (the timing of which suffices, in part, for Dingess/Hartman).  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter advised the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA medical records, and the reports of various VA examinations, which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the Veteran's service-connected right knee disability.   
The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal is the transcript of the July 2013 Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with the matter decided herein, prior to appellate consideration, is required. 

The Veteran was provided an opportunity to set forth his contentions during the July 2013 Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that the record reflects compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the he issue on appeal.  Also, information was solicited regarding the current symptoms of his right knee, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that existing evidence had been overlooked with regard to the Veteran's claim for increased rating of his right knee disability.  

After the hearing, this matter was remanded by the Board in November 2013 to afford the Veteran a more recent examination.  Pursuant to the remand, examinations for the Veteran were scheduled in in March 2014, and later in April 2014.  He was notified of his appointments by letter sent by the Chicago VA Medical Center (VAMC).  The Veteran cancelled the March 2014 due to illness and bad weather, and failed to report to the report for the April 2014 examination without showing good cause.  He has not contacted the VA to reschedule the April 2014 examination, nor has he offered any explanation as to why he did not attend.  

Under these circumstances, the  Board finds that the RO/AMC  substantially complied with the Board's remand directives, to the extent possible..  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).   

In particular, the Board finds that VA is not obliged to attempt to afford the Veteran another examination.  The Veteran failed to report to the last scheduled examination without good cause.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that, on these facts, VA must make any further effort to schedule an examination.  The Board notes that, as in the instant case, an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b) (as it arose .  As such, the consequence of the Veteran's failure, without good cause, to report for the recent VA examination is that his claim must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  Notably, while VA has a duty to assist the Veteran in the development of his claim, the Veteran also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with his claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the award  of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, the RO assigned the initial 10 percent rating for the Veteran's service-connected right knee disability pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5260-5010, which indicates traumatic arthritis rated on the basis of limited flexion.  See 38 C.F.R. § 4.27.  

DC 5010 provides that that traumatic arthritis is rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved-here, primarily DCs 5260 and 5261.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.
Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, and/or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

A January 2007 VA Joints examination revealed that the Veteran had a spur on the right knee which was excised.  Since that time, he has been having pain on and off.  The Veteran stated that the knee was swelling every few months and the fluid was aspirated from the knee when it was very swollen and tender.  He described the pain as eight out of ten.  It was described as a locking type of pain, which occurs three to four times a day, lasting up to four hours.  

The examination also revealed that the Veteran walked with a crutch; that he had an antalgic gait; that he did not wear a brace to his knee; that he could walk two and a half blocks; that he could not run; that he could go up only four individual stairs; that he could not go up a complete flight of stairs; that he could stand for 20 minutes; and that he could drive for half an hour.  

The examiner noted that on examination of the right knee, there was no swelling or warmth but there was tenderness; that there was a surgical scar on the right knee; that there was no crepitus or deformity, or effusion.  The examiner also noted that flexion was limited by pain and stiffness to 80 degrees, and extension was to 10 degrees, limited by pain and stiffness at 10 degrees.  There was no instability of the knee.  Drawer sign and McMurray sign were negative.  Active and passive movements were the same, and movements against gravity and against resistance were the same.  There was no additional functional impairment due to pain, pain on repeated use, weakness, fatigue, lack of endurance or incoordination.  

The right knee surgical incision scar was noted to be 6cm x 0.5cm.  It was pigmented, superficial, not deep, or not elevated.  The skin was not broken down or ulcerated.  There was no tenderness of pain.  It was not attached to deep tissue.  Also, there was no edema, inflammation, or keloid formation.  There was functional impairment of the right knee.      

The x-rays of the right knee revealed that there was mild degenerative disease of the right knee manifested by sclerosis of the articular surfaces and mild osteophyte formation.  Multiple small calcifications were seen superior to the anterior surface of the patella.  There was no acute fracture, dislocation or joint effusion involving the right knee.  

A June 2009 VA treatment note indicates a normal right knee.  During the examination, no fractures were seen.  There were small calcifications at the level of the quadriceps tendon.  
  
An August 2009 examination report by Dr. Spence documents that the Veteran used a cane, but that he did not have ankylosis.  The initial ranges of motion (ROM) showed that flexion was to 90 degrees, and extension was to 0 degrees.  During the initial ROM, there was pain, fatigue, and lack of endurance.  No weakness or incoordination was noted.  The examiner also noted painful motion, instability, and tenderness.  On the other hand, there was no edema, effusion, redness, heat, abnormal movement, or guarding of movement.  The final ROM showed that flexion was to 65 degrees and extension was to 0 degrees.  After the final ROM, the examiner noted pain, fatigue, and lack of endurance, but no weakness or incoordination.  The Veteran's gait was also noted as slow and antalgic.  It was noted that the Veteran was limited to short distance ambulation and brief periods of standing.   

An October 2009 examination by Dr. Spence revealed that the Veteran has not suffered from any episodes of dislocation, or from any subluxation or abnormal movement of the bones.  The Veteran noted that he had inflammatory arthritis.
Physical examination revealed that the Veteran's flexion of the right knee was to 60 degrees, and extension was to 0 degrees.  During the initial ROM, there was pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner also noted painful motion, edema, effusion, weakness, tenderness, and guarding of movement.  There was no instability, redness, heat, or abnormal movement.  The final ROM showed flexion to 60 degrees, and extension to 0 degrees.  After the final ROM, pain, fatigue, weakness, lack of endurance, and incoordination were noted.  The gait was slow and antalgic.  The Veteran was limited to short distance ambulation and brief periods of standing with straight cane. 

The examiner also noted that the Veteran had a 5cm vertical midline incision scar at right knee.  The length of the scar was 5cm, and the width was 0.5cm.  The scar was noted to be tender.  There was elevation or depression of the surface contour of the scar on palpation, and the scar was noted as deep.  There was normal limitation of motion and function caused by the scar.  There was no inflammation, edema, or keloid formation.       

An August 2011 VA outpatient note documents  narrowing of the medial aspect of the Veteran's right knee joint.  Soft tissue calcification and swelling were seen in the suprapatellar region.  Also, small amount of fluid was seen in the joint space.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 10 percent for the Veteran's right knee at any point since the effective date of the award of service, connection.  The Veteran's measured range of motion of the right knee has been ,  at worst, from 0 degrees on extension to 60 degrees on flexion (on October 2009 examination).  As here, when the limitation of motion of the joint is noncompensable under the appropriate diagnostic code(s) pursuant to which limitation of motion due to arthritis is evaluated  a 10 percent rating is assigned for the joint affected by limited or painful motion under the provisions of DC 5003.  Hence, although the designated, hyphenated diagnostic codes for the assigned rating references DC 5260, the 10 percent rating assigned is consistent with the 10 percent rating authorized under  DC 5003-the maximum rating assignable under that diagnostic code for noncompensably limited, but painful, motion of a major joint,  See 38 C.F.R. § 4.71a.

Clearly, the Veteran's  functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca, has been considered in assigning the initial 10 percent rating, and the Board finds that, on these facts, no higher rating is assignable on such basis.  As noted, the Veteran was able to accomplish the noted ranges of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss in addition to that shown objectively due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) which would warrant a disability rating in excess of the assigned rating.  For example, even though during the August 2008 examination, the Veteran complained of pain, weakness, stiffness, swelling, instability, giving way, fatigability, and lack of endurance, his flexion was to 65 degrees.  Also, despite the fact that his flexion of 65 degrees reflected a 25 degree loss, it still corresponds to a noncompensable rating.  

Likewise, during the October 2009 examination, despite pain, fatigue, weakness, lack of endurance, and incoordination, the Veteran had a flexion to 60 degrees in the final ROM, which still does not meet the criteria for a compensable rating under DC 5260 or 5261.    It follows, then, that because the criteria for a higher rating under either diagnostic code requires higher limitation of extension and flexion, and because the Veteran's extension and flexion have not been  limited to more than 60 degrees flexion and 0 degrees on extension, the criteria for a higher rating under either diagnostic code are not met.

The Board further finds that a rating higher than 10 percent is not assignable under any other potentially applicable diagnostic code.  As there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under DCs 5256, 5258, 5259, 5262, or 5263 is not warranted. The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.  In particular, the October 2009 examiner found no instability, and there is otherwise no medical evidence or allegation indicating that there is instability in the right knee.  Therefore, a higher, or separate, rating under DC 5257 for instability is not warranted.   

In assessing the severity of the disability under consideration, the Board has considered the Veteran's reported symptoms and assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating under the applicable DCs herein are the required medical findings that are within the province of trained medical professional.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating at any point pertinent to this appeal.  

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's right knee disability has reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the January 2007 SOC).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's right knee disability at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, such as pain and stiffness in the form of loss of range of motion, and higher ratings are warranted for more significant functional impairment.  Notably, there is  no medical indication or argument that the applicable criteria are inadequate to rate the disability under consideration at any pertinent point.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board points out that if the Veteran or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of the claim for higher rating is the matter of the Veteran's entitlement to TDIU due the disability under consideration. See Rice v. Shinseki, 22 Vet. App. 447 (2009)  Notably, the facts that, during the pendency of this claim, the Veteran filed a separate claim for a TDIU which the RO denied, and the Veteran did not appeal, does not impact the Board's inquiry in this regard.

In this case, however, there is no specific indication or allegation that the Veteran's right knee disability, in particular, prevents him from obtaining or retaining substantially gainful employment.  In fact,  the Veteran's Social Security Administration rerecords indicate that he is disabled due to his back and left elbow disabilities  (nonservice-connected conditions), and there is otherwise no evidence identifying his right knee as the source of his unemployability.  Under these circumstances, the Board finds that matter of the Veteran's entitlement to a TDIU due to right knee disability has  not reasonably been raised as a  Under these circumstances, the Board finds the matter of TDIU is not a component of the instant claim for higher rating, and need not be addressed.

For all the foregoing reasons, the Board concludes that there is no basis  for staged rating of the right knee disability under consideration, pursuant to Fenderson, and that the claim for a higher, initial  rating for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any point since the award of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 10 percent for service-connected right knee disability, with mild degenerative disease, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


